PER CURIAM:
In appeal number 07-7559, Nathaniel Dante Rice appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint and its order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rice v. Smith, No. 1:05-cv-00434-WLO-PTS (M.D. N.C. Sept. 14, 2007; Oct. 29, 2007). We deny Rice’s motions for appointment of counsel.
In appeal number 07-7682, defendants below appeal the district court’s order affirming the magistrate judge’s order denying their motion to strike certain documents filed by Rice. We have reviewed the record and find no reversible error. Accordingly, we affirm. We deny Rice’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.